Name: Commission Regulation (EC) NoÃ 676/2008 of 16Ã July 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Ail de la DrÃ ´me (PGI), VÃ ¡estarskÃ ¡ cibule (PDO), SlovenskÃ ¡ bryndza (PGI), Ajo Morado de Las PedroÃ ±eras (PGI), Gamoneu or Gamonedo (PDO), Alheira de Vinhais (PGI), Presunto de Vinhais or Presunto BÃ ­saro de Vinhais (PGI))
 Type: Regulation
 Subject Matter: processed agricultural produce;  Europe;  plant product;  consumption;  foodstuff
 Date Published: nan

 17.7.2008 EN Official Journal of the European Union L 189/19 COMMISSION REGULATION (EC) No 676/2008 of 16 July 2008 registering certain names in the Register of protected designations of origin and protected geographical indications (Ail de la DrÃ ´me (PGI), VÃ ¡estarskÃ ¡ cibule (PDO), SlovenskÃ ¡ bryndza (PGI), Ajo Morado de Las PedroÃ ±eras (PGI), Gamoneu or Gamonedo (PDO), Alheira de Vinhais (PGI), Presunto de Vinhais or Presunto BÃ ­saro de Vinhais (PGI)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the first subparagraph of Article 7(4) thereof, Whereas: (1) In accordance with the first subparagraph of Article 6(2) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, Frances application to register the name Ail de la DrÃ ´me, the Czech Republics application to register the name VÃ ¡estarskÃ ¡ cibule, Slovakias application to register the name SlovenskÃ ¡ bryndza, Spains applications to register the names Ajo Morado de Las PedroÃ ±eras and Gamoneu or Gamonedo and Portugals applications to register the names Alheira de Vinhais and Presunto de Vinhais or Presunto BÃ ­saro de Vinhais were published in the Official Journal of the European Union (2). (2) As no objection under Article 7 of Regulation (EC) No 510/2006 has been received by the Commission, these names should be entered in the Register, HAS ADOPTED THIS REGULATION: Article 1 The names in the Annex to this Regulation are hereby entered in the Register of protected designations of origin and protected geographical indications. Article 2 This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 July 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. Regulation as last amended by Regulation (EC) No 417/2008 (OJ L 125, 9.5.2008, p. 27). (2) OJ C 227, 27.9.2007, p. 20 (Ail de la DrÃ ´me), OJ C 228, 28.9.2007, p. 18 (VÃ ¡estarskÃ ¡ cibule), OJ C 232, 4.10.2007, p. 17 (SlovenskÃ ¡ bryndza), OJ C 233, 5.10.2007, p. 10 (Ajo Morado de Las PedroÃ ±eras), OJ C 236, 9.10.2007, p. 13 (Gamoneu or Gamonedo), OJ C 236, 9.10.2007, p. 18 (Alheira de Vinhais), OJ C 236, 9.10.2007, p. 10 (Presunto de Vinhais or Presunto BÃ ­saro de Vinhais). ANNEX Agricultural products intended for human consumption listed in Annex I to the Treaty: Class 1.2. Meat products (cooked, salted, smoked, etc.) PORTUGAL Alheira de Vinhais (PGI) Presunto de Vinhais or Presunto BÃ ­saro de Vinhais (PGI) Class 1.3. Cheeses SPAIN Gamoneu or Gamonedo (PDO) SLOVAKIA SlovenskÃ ¡ bryndza (PGI) Class 1.6. Fruit, vegetables and cereals, fresh or processed CZECH REPUBLIC VÃ ¡estarskÃ ¡ cibule (PDO) SPAIN Ajo Morado de Las PedroÃ ±eras (PGI) FRANCE Ail de la DrÃ ´me (PGI)